IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ROBERT MICKENS, SR.,                         : No. 10 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
ALLEGHENY COUNTY COURT OF                    :
COMMON PLEAS,                                :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of March, 2019, the Application for Leave to File Original

Process and the Request for Permission to File Objection are GRANTED, and the Petition

for Writ of Mandamus and/or Extraordinary Relief is DENIED.